While the trial court found that appellee and those under whom he claimed cleared and fenced the 15 acres and had "continuous, peaceable, adverse, and uninterrupted possession" thereof for more than ten years before this suit was commenced, he did not find that they either cultivated, used, or enjoyed it during that time. Therefore the finding cannot be said to have been a sufficient support for his conclusion that appellee acquired title to the 15 acres by force of the ten years' statute of limitations. Vernon's Stat. art. 5675; Dunn v. Taylor, 102 Tex. 80,113 S.W. 265; McDonald v. McCrabb, 47 Tex. Civ. App. 259, 105 S.W. 238; Buster v. Warren, 35 Tex. Civ. App. 644, 80 S.W. 1063; Niday v. Cochran,42 Tex. Civ. App. 292, 93 S.W. 1027.
It is not clear whether said court meant by said finding that the ten years' possession was completed before the disclaimer was filed by Gerisky in the suit he and Hall commenced against defendants in August, 1913, or before judgment was rendered in that suit, or after judgment therein was rendered. If the ten years' possession was accompanied by cultivation, use, or enjoyment of the land so as to vest the title thereto in appellee's vendor, Gerisky, before the judgment in that suit was rendered, then that judgment operated as an estoppel of record against Gerisky and those claiming under him to assert the title he had so acquired. 21 C.J. 1063 et seq. If the ten years' possession was not complete when the disclaimer by Gerisky of a claim of title to the 15 acres was filed in that suit, then the disclaimer operated to break the continuity of his adverse possession, and he never acquired title to the 15 acres by force of the ten years' statute; for the ten years would have to be computed from the date of the filing of the disclaimer, and ten years from that date had not elapsed at the time this suit was commenced.
It is an established rule in trespass to try title that, in the absence of a reason why in equity it should not have that effect, an unqualified disclaimer by a defendant of a part of the land sued for entitled the plaintiff to judgment for the part to which the disclaimer applies, and when judgment *Page 585 
is rendered in favor of the plaintiff for such part it operates as an estoppel against the defendant to assert any right he may have had to such part. Wootters v. Hall, 67 Tex. 513, 3 S.W. 725; Dodge v. Richardson, 70 Tex. 209, 8 S.W. 30; Johnson v. Schumacher, 72 Tex. 334,12 S.W. 207; Willburn v. Tow, 23 S.W. 854; Busk v. Manghum,14 Tex. Civ. App. 621, 37 S.W. 459; Easterwood v. Dunn,19 Tex. Civ. App. 320, 47 S.W. 285; Herring v. Swain, 84 Tex. 523,19 S.W. 774; Scanlan v. Hitchler, 19 Tex. Civ. App. 689, 48 S.W. 762.
We see no reason why the rule should not be applied where, as here, one of two parties who join as plaintiffs, each suing for a separate and described part of a tract, disclaims any claim of right to the part the other sues for and judgment is rendered in favor of each for the part for which he sues.
There is ample authority for saying that the filing of such a disclaimer by one of such plaintiffs in possession of land the other claims to own, without reference to whether judgment was rendered on such disclaimer or not, would be an acknowledgment that his possession was not adverse to the right of the other plaintiff who claimed to own it, and would break the continuity of the adverse possession indispensable to the vesting of title by force of the statute of limitations. Collins v. Megason. 228 S.W. 583, decided by this court January 27, 1921, and authorities there cited. To hold that a person in possession of another's land could by such a disclaimer induce the owner to believe such possession was not adverse to him, and for that reason to forbear taking steps necessary to recover it until the bar of the statute operated to deny him a right to do so would be to countenance fraud, a thing the law will not do.
For anything to the contrary appearing in the record, the conclusion of the trial court that appellee had acquired title to the 15 acres by force of the ten years' statute of limitations, notwithstanding the disclaimer and judgment in the suit referred to, was based entirely on his finding that the suit was a friendly one in which no issue was made as to the title and right of possession to said 15 acres; for there is nothing in the record suggesting that but for that finding effect would not have been given to the judgment or disclaimer as an estoppel binding on appellee against a claim that the possession then held of the 15 acres was adverse to appellant. We are of opinion that the fact alone that the suit was a friendly one was not a reason why effect should not have been given to the disclaimer therein by Gerisky, and we think it appeared from what the trial court found with reference to that suit that, if an issue was not made therein between Hall and Gerisky as to the ownership and right of possession of the 15 acres, it was because of the disclaimer; for, nothing to the contrary appearing in the record, we think it should be assumed that Hall was then entitled as the owner thereof to possession of the 15 acres and did not assert his right because Gerisky disclaimed any claim of a right thereto.
It follows that we think the trial court erred when he concluded that appellee was entitled to recover the 15 acres by force of the statute of limitations of ten years, and, there being no other sufficient basis for the judgment in his findings, that same is erroneous.
The contention made by appellant that appellee's plea setting up said statute was insufficient is overruled. The ground of the contention is that the plea contained a disclaimer as to part of the land sued for and did not sufficiently describe the part thereof to which the disclaimer did not apply. An examination of the plea shows that, while the appellee disclaimed title to any of the land sued for of which he was not in possession, he asserted he was in possession of all of it, and we think the plea should be construed as applying to the entire tract and not to part only of it.
The judgment will be reversed, and the cause will be remanded for a new trial.